Citation Nr: 1716705	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  15-28 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than October 17, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1953 to November 1954.

The matter regarding entitlement to service connection comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for PTSD, effective October 17, 2012.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for PTSD was denied in October 2004, but he did not appeal the decision.

2.  His claim to reopen service connection for PTSD was received at the RO on October 17, 2012. 

CONCLUSION OF LAW

The requirements for an effective date prior to October 17, 2012, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the instant case, the Veteran's claim arises from an appeal of the assigned effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pertinent to the duty to assist, the Board notes that the relevant evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his application for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already of record.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103 (a) and 5103A. See VAOPGCPREC 5-04 (June 23, 2004). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Earlier Effective Date

The Veteran contends that an effective date earlier than October 17, 2012 should be established for the grant of service connection for PTSD.  He contends the effective date of his award of service connection should date to his initial claim in 2003 which was denied in October 2004.  See October 2013 notice of disagreement.

VA regulations provide that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(r).

Historically, in 1978, the Veteran filed a claim for service connection for a nervous condition, diagnosed as chronic schizoaffective schizophrenia.  In an April 1978 rating decision, the RO denied the Veteran's claim for a neuropsychiatric disability (diagnosed as anxiety neurosis with depressive features).  The RO found that there was no evidence of incurrence or aggravation of a nervous condition during service and no evidence of a neuropsychiatric disorder to a compensable degree within the Veteran's one year period following separation from service.  In May 1978, the Veteran was then apprised of his rights to appeal the decision.  The Veteran did not appeal this decision.

The Veteran filed a claim for PTSD in July 2003.  The claim was denied in October 2004 and the Veteran was then apprised of his rights to appeal the decision.  (The claim was denied on the basis that the Veteran did not supply the RO with a specific inservice stressor to support the diagnosis of PTSD.)  While the Veteran and his representative contend that his claim should have been granted at this point, the Veteran failed to appeal the decision within one year - the time allowed by law.  

The Veteran filed an application to reopen his claim for service connection for PTSD, which was received on October 17, 2012.  The RO reopened the claim and awarded service connection in July 2013, effective October 17, 2012.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

Although the Veteran filed his original claim for service connection in July 2003, that claim was denied and became final.  There is no evidence of record received between October 2004, and October 17, 2012, that can be reasonably construed as a formal or informal claim to reopen the previously denied claim for entitlement to service connection for PTSD.  Thus, October 17, 2012, the date he filed his application to reopen the previously denied claim is the earliest effective date possible a disability evaluation for service connection may be granted and his claim is denied. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

In June 2013, a VA physician provided an opinion that the Veteran meets the criteria under 38 C.F.R. § 3.304 (f)(3), relating to in-service stressors based on fear of hostile military or terrorist activity, for establishment of the occurrence of the in-service stressor based on the Veteran's lay testimony alone.  Subsequently, the July 2013 rating decision established an effective date of October 17, 2012, for the grant of service connection for PTSD.

As noted above, the effective date for the grant of service connection will be the date of receipt of the petition to reopen or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(r).  Thus, in this case the Veteran is not entitled to an effective date prior to October 17, 2012, the date of receipt of the petition to reopen the previously denied claim. 

The Board notes that the Veteran's claim for entitlement to service connection for PTSD was eventually granted under a change to the regulations governing entitlement to service connection for PTSD, specifically changes to 38 C.F.R. § 3.304(f) that allowed for establishment of an in-service stressor based on a Veteran's lay testimony alone where the stressor claimed is related to the Veteran's fear of hostile military terrorist activity, a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the stressor is consistent with the places, types, and circumstances of the Veteran's service.

The amended version of 38 C.F.R. § 3.304(f) relaxed the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  With regard to effective dates, if a claim is reviewed within one year from the effective date of a liberalizing law on a VA issue, benefits may be authorized from the effective date of a liberalizing law. 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).  However, the amendments to 38 C.F.R. § 3.304(f)(3) are not considered a liberalizing law under 38 C.F.R. § 3.114.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843, 39851 (July 13, 2010).  Therefore, the Veteran may not be awarded an effective date prior to October 17, 2012, for the grant of service connection for PTSD based on the amendments to 38 C.F.R. § 3.304(f) under 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

Furthermore, the amendments to 38 C.F.R. § 3.304(f) apply only to claims pending at the time of the effective date of the regulations, which is July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843, 39850-51 (July 13, 2010).  The RO denied the Veteran's original claim for entitlement to service connection for PTSD on October 2004.  Therefore, that claim was not pending as of July 13, 2010, and the amendments to 38 C.F.R. § 3.304(f) do not apply to that claim.

As such, the earlier claim may not serve as a basis for an earlier effective date. Furthermore, the Court has held that there is no basis in VA law for a freestanding claim for an earlier effective date for matters addressed in a final decision.  Rather, when a decision is final, only a request for a revision premised on clear and unmistakable error (CUE) may result in the assignment of an earlier effective date based on the earlier claim. See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In stating their disagreement with the October 2004 decision, both the Veteran and his representative have failed to raise the issue of whether there was CUE.  

While the Veteran's representative has stated in the April 2017 brief that no opinion was given by the August 2003 VA examiner in conjunction with the July 2003 claim for PTSD, it is well settled law that a failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to clear and unmistakable error, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995).

Thus, any contention that the RO failed to assist the Veteran by affording a VA opinion is not a valid basis of CUE because it relates to the development of the claim, rather than to specific error in adjudication of the claim based on the record then developed.  Hence, CUE is not properly raised by this contention, and no CUE argument may serve to support the Veteran's claim based on the RO's failure to assist.  Their assertion that the claim should have been granted does not allege CUE with the specificity required by 38 C.F.R. § 20.1404(a), (b), therefore the question of entitlement to an earlier effective date on the basis of CUE is moot. 

In summary, there is no indication in the record that the October 2004 rating decision denying the original claim for entitlement to service connection for PTSD is not final.  The Veteran's petition to reopen the finally denied claim for entitlement to service connection for PTSD was received on October 17, 2012.  There is no communication from the Veteran between the October 2004 rating decision and the October 17, 2012 petition to reopen that may be construed as a formal or informal petition to reopen the previously denied claim.  Therefore, October 17, 2012, the date VA received the Veteran's petition to reopen the previously denied claim, is the appropriate effective date. 38 C.F.R. § 3.400 (q)(2).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than October 17, 2012, for the grant of entitlement to service connection for PTSD, and the claim must be denied. 


ORDER

Entitlement to an effective date earlier than October 17, 2012, for the grant of service connection for PTSD is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


